                                                                            FILED
                                                                              JUL 1 I 2019
                  IN TIIE UNITED STATES DISTRICT COURT                    Clerk, U. S Di•trict Court
                                                                            District Of Montano
                      FOR TIIE DISTRICT OF MONTANA                                M&SSOula
                            MISSOULA DIVISION


 THOMAS ALL T and ADRIANA                             CV 19-98-M-DLC
 ALL T, husband and wife,
                                                            ORDER
              Plaintiffs,
       V.

 TIM J. GEORGE, d/b/a MONTANA
 MOBILE TRUCK & TRAILER
 REPAIR; EUGENE TRUCK HAVEN
 INC., d/b/a TRUCK N TRAVEL; TA
 OPERATING MONTANA LLC, d/b/a
 TRAVELCENTERS OF AMERICA;
 and BUSINESS ENTITIES 1 through
 X,

              Defendants.


      Before the Court is the Motion to Admit Mr. Michael J. Hanby, II Pro Hae

Vice of Plaintiffs Thomas Allt and Adriana Allt. (Doc. 9.) Mr. Hanby's

application appears to be in order.

      Accordingly, IT IS ORDERED that the motion (Doc. 9) is GRANTED on

the condition that Mr. Hanby shall do his own work. This means that he must (I)

do his writing, (2) sign his own pleadings, motions, and briefs, and (3) appear and

participate personally. Counsel shall take steps to register in the Court's electronic



                                          I
filing system ("CM-ECF"). Further information is available on the Court's

website, www.mtd.uscourts.gov, or from the Clerk's Office.

      IT IS FURTHER ORDERED that this Order is subject to withdrawal unless

Mr. Hanby, within fifteen (15) days of the date of this Order, files a pleading

acknowledging his admission under the terms set forth above.

      DATED this 11th day of July, 2019.




                                        Dana L. Christensen, Chief istrict Judge
                                        United States District Court




                                         2
